Citation Nr: 0524310	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-08 002	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a cyst of the right 
eye claimed as due to herbicide exposure.  

2.  Entitlement to service connection for a left leg 
condition claimed as due to herbicide exposure.  

3.  Entitlement to service connection for claimed back pain.  

4.  Entitlement to service connection for a claimed left 
testicle condition.  

5.  Entitlement to service connection for claimed groin pain.  

6.  Entitlement to service connection for a skin rash claimed 
as due to herbicide exposure.  

7.  Entitlement to service connection for claimed burn scars 
of the hands.  

8.  Entitlement to service connection for diabetes mellitus 
claimed as due to herbicide exposure.  

9.  Entitlement to service connection for headaches claimed 
as due to herbicide exposure.  

10.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from July 1965 to 
February 1970.  

2.  On September 27, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeals with 
respect to the claims of service connection for a right eye 
cyst, left leg condition, back pain, left testicle condition, 
groin pain, skin rash, burn residuals to the hands, diabetes 
mellitus and headaches.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met pertaining to the claims of service 
connection for a right eye cyst, left leg condition, back 
pain, left testicle condition, groin pain, skin rash, burn 
residuals to the hands, diabetes mellitus and headaches.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2003).  

In this case, the veteran has withdrawn this appeal with 
regard to his service connection claims for a right eye cyst, 
left leg condition, back pain, left testicle condition, groin 
pain, skin rash, burn residuals to the hands, diabetes 
mellitus and headaches.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed.  

The Board notes that the veteran has continued his appeal 
with regard to his claim of service connection for PTSD.  
This issue will be further addressed in the REMAND portion of 
this document.  




ORDER

The appeals of the claims of service connection for a right 
eye cyst, left leg condition, back pain, left testicle 
condition, groin pain, skin rash, burn residuals to the 
hands, diabetes mellitus and headaches are dismissed.  



REMAND

The veteran is seeking service connection for PTSD.  The 
veteran's DD 214 reflects the fact that the veteran's 
occupational specialty was Wheeled Vehicle Repairman and that 
he had over 1 year of foreign service.  

Further, the Board acknowledges that the claims file includes 
diagnoses of PTSD by competent medical personnel.  A VA 
examination in March 1999 diagnosed the veteran with PTSD.  

The VA examiner noted the veteran's PTSD symptoms were 
related to his reliving his combat experiences and the 
claimed traumatic death of a fellow service person.  There 
are also VA clinical records that include diagnoses of the 
disability based on these events.  

In this case, the claim has been denied by the RO because 
there is no evidence to verify the veteran's claimed in-
service stressors.  In this regard, the veteran claimed three 
stressors that occurred during his service with the HHB 1st 
Battalion 83 Artillery.  

The only claimed stressor that has been verified by the 
veteran's service medical records is a non-combat related 
stressor.  In this regard, the veteran sustained multiple 
injuries to include 1st and 2nd degree burns to both hands, 
when a field stove exploded in mess hall in December 1969.  
However, the Board notes that on VA examination in November 
2004, the examiner opined that this traumatic event did not 
constitute a sufficient stressor to account for his PTSD 
symptoms.  

The Board notes that the other two combat-related stressors 
have not yet been verified by CURR (United States Armed 
Services Center for Unit Records Research).  The veteran 
claimed that, in May 1969, the veteran base camp came under 
enemy attack that resulted in 10 to 15 casualties.  Also, in 
August 1969, the veteran's convoy came under attack about 15 
miles from Phu Bai Base Camp.  This attack resulted in the 
loss of civilian lives.  

In order for service connection to be awarded for PTSD, three 
elements must be present: 1) a current medical diagnosis of 
PTSD; 2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

Where the veteran engaged in combat with the enemy, the 
stressor will generally be conceded.  However, since the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, verification of his reported 
stressors is required.  38 C.F.R. § 3.304(f)(1).  

The Board notes that evidentiary development has been 
incomplete given that no CURR requests for information have 
been made in order to obtain supporting information from the 
veteran about his stressors.  Thus, further development of 
this issue is required in order to fairly decide the 
veteran's claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should the refer the veteran's 
March 2003 and April 2003 stressor 
statements to the United States Armed 
Services Center for Unit Records Research 
(CURR) in order to attempt to verify the 
claimed event.  The RO should provide 
CURR with copies of any personnel records 
obtained showing service dates, duties 
and units of assignment.  CURR should be 
asked to provide any available 
information that might corroborate the 
veteran's claimed in-service stressors of 
engagement with the enemy while assigned 
to the HHB 1st Battalion 83rd Artillery at 
or near the Phu Bai Base Came in May 1969 
and August 1969.  CURR should verify that 
a search during the veteran's service was 
completed.  A negative response should be 
provided if CURR cannot verify the 
veteran's claimed stressor(s).  

2.  Then, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the appropriate examination(s) 
in order to determine the nature and 
likely etiology of the claimed PTSD.  The 
claims folder should be made available to 
the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current 
psychiatric disability, to include PTSD, 
that is related to any in-service 
stressors or other disease or injury in 
service.  The examiner should identify 
all stressor events that support the 
diagnosis of PTSD, if any.  The rationale 
for all opinions expressed and 
conclusions reached should be set forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


